DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al (JP H08112352 A).  For ease of discussion, the rejection below refers to the machine translation provided herewith.
Regarding claim 1, Osada discloses a catheter tip 7 sized and configured to fit onto a distal end of a catheter shaft 2, the catheter shaft having an outer diameter, the catheter tip comprising a base (see annotated fig. 3 below), a tip having an arcuate shape (see fig. 3, annotated below; the outer surface of the tip has an arcuate shape as it has a circular cross section), an outer surface extending from the base to the tip along a longitudinal axis (fig. 3), 

    PNG
    media_image1.png
    427
    647
    media_image1.png
    Greyscale

Regarding claim 3, Osada discloses that the catheter tip is formed from a polycarbonate material (page 4, 10th
Regarding claim 5, Osada discloses that the cross-sectional profile of the catheter tip along the longitudinal axis is generally circular (fig. 5).  Note: this is interpreted to mean a cross-section taken perpendicular to the longitudinal axis.

Regarding claim 8, Osada discloses a catheter assembly comprising a catheter handle 9 (fig. 1), a catheter shaft 2, and a catheter tip 7 coupled to the distal end of the catheter shaft 2, the catheter tip comprising a base (see annotated fig. 3 above), a tip having an arcuate shape (see fig. 3, annotated above; the outer surface of the tip has an arcuate shape as it has a circular cross section), an outer surface extending from the base to the tip along a longitudinal axis (fig. 3), the outer surface having a diameter at the base that is substantially equal to the shaft outer diameter (fig. 3), and an inner surface extending from the base, wherein the inner surface defines a fist region having a first inner diameter (see fig. 3 annotated above) and a second region having a second inner diameter (see fig. 3 annotated above), and wherein the second diameter is less than the first diameter, and wherein the second region is distal to the first region and configured to receive at least one component (e.g. fiber optic bundle 8) extending beyond the distal end of the catheter shaft (fig. 3).
Regarding claim 10, Osada discloses that the catheter tip is formed from a polycarbonate material (page 4, 10th full paragraph: the main constituent material of the tip member 7 is, for example, polycarbonate).
Regarding claim 12, Osada discloses that the cross-sectional profile of the catheter tip along the longitudinal axis is generally circular (fig. 5).  Note: this is interpreted to mean a cross-section taken perpendicular to the longitudinal axis.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US 3,589,368).
Regarding claim 15, Jackson discloses a catheter tip 8 sized and configured to fit onto a distal end of a catheter shaft 4 (col. 3, lines 9-10, 19-20; figs. 1, 2), the catheter shaft having an outer diameter, the catheter tip comprising a base (see fig. 2 annotated below), a tip having an arcuate shape (fig. 2, tip 20 has an arcuate shape), an outer surface extending from the base to the tip, and an inner surface extending from the base, wherein the inner surface defines at least one region within the catheter tip (see fig. 2 below).

    PNG
    media_image2.png
    227
    703
    media_image2.png
    Greyscale

Regarding claim 16, Jackson discloses that the cross-sectional profile of the catheter tip along the longitudinal axis is generally oval shaped (see fig. 2 annotated above).
Regarding claim 17, Jackson discloses that the surface defines a single region within the catheter tip (fig. 2: a single chamber is defined within the tip).
Regarding claim 18, Jackson discloses that the region includes a first region 10 having a circular profile and a second region 12 having an oval shaped profile (fig. 2; col. 4, lines 16-18: cylindrical portion 10 has a circular cross-section, tip 12 has a flattened oval cross section).
Regarding claim 19, Jackson discloses that the surface forms a cylindrical segment along a portion of the longitudinal axis (col. 4, lines 16-17; fig. 2).
Regarding claim 20, Jackson discloses that the catheter tip has a bullet shape (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 6,511,474) in view of Quinn (US 5,451,216).
Regarding claim 1, Andersen discloses a catheter tip 10 sized and configured to fit onto a distal end of a catheter shaft 11 (figs. 1-3, col. 3, lines 49-51), the catheter shaft having an outer diameter, the catheter tip comprising a base (see fig. 3 annotated below), a tip having an arcuate shape (see fig. 3 annotated below), an outer surface extending from the base to the 

    PNG
    media_image3.png
    332
    802
    media_image3.png
    Greyscale

Claim 1 calls for the outer surface of the base to have a diameter that is substantially equal to the outer diameter of the shaft.  Andersen shows that the base has a curved outer surface that tapers to a point, such that it appears as though the outer diameter of the base would be equal to the outer diameter of the catheter, but fails to explicitly show this feature.  Quinn teaches a catheter and catheter tip having a similar configuration to that of Andersen, and wherein it can be seen that the curved and tapered base outer surface has an outer diameter that is substantially equal to the outer diameter of the catheter (fig. 15 annotated below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the base of Andersen would have an outer diameter 

    PNG
    media_image4.png
    287
    913
    media_image4.png
    Greyscale

Regarding claim 6, Andersen discloses that the inner surface includes a lip oriented perpendicular to the longitudinal axis, the lip is located between the first and second regions (see fig. 3 annotated above).
Regarding claim 7, Andersen discloses that the inner surface defines a third region distal of the second region, wherein the third region is smaller than the first and second regions (interpreted to mean that the third region has a diameter that is smaller than the diameters of the first and second regions).  See fig. 3 annotated above.

Regarding claim 8, Andersen discloses a catheter assembly comprising a catheter handle (proximal end of the catheter, not shown, intended for manipulation by the user to connect to a source of enteral solution and therefore interpreted to be a handle – col. 3, lines 50-51), a catheter shaft 11, and a catheter tip 10 sized and configured to fit onto a distal end of a catheter shaft 11 (figs. 1-3, col. 3, lines 49-51), the catheter shaft having an outer diameter, the catheter tip comprising a base (see fig. 3 annotated above), a tip having an arcuate shape (see 
Claim 8 calls for the outer surface of the base to have a diameter that is substantially equal to the outer diameter of the shaft.  Andersen shows that the base has a curved outer surface that tapers to a point, such that it appears as though the outer diameter of the base would be equal to the outer diameter of the catheter, but fails to explicitly show this feature.  Quinn teaches a catheter and catheter tip having a similar configuration to that of Andersen, and wherein it can be seen that the curved and tapered base outer surface has an outer diameter that is substantially equal to the outer diameter of the catheter (fig. 15 annotated above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the base of Andersen would have an outer diameter substantially similar to the outer diameter of the catheter because Quinn shows a similarly shaped tip that has this feature.  Additionally, this feature ensures that there are not hard edges on the catheter which could irritate the patient during insertion, use, or removal.
Regarding claim 13, Andersen discloses that the inner surface includes a lip oriented perpendicular to the longitudinal axis, the lip is located between the first and second regions (see fig. 3 annotated above).
Regarding claim 14, Andersen discloses that the inner surface defines a third region distal of the second region, wherein the third region is smaller than the first and second regions (interpreted to mean that the third region has a diameter that is smaller than the diameters of the first and second regions).  See fig. 3 annotated above.

Claims 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada in view of Fulford (US 8,048,058).
Claims 2 and 9 call for the inner surface of the tip to be affixed to the distal end of the catheter shaft using an ultraviolet curable adhesive.  Osada discloses that the inner surface of the tip is affixed to the distal end of the catheter shaft using adhesive (page 4, 12th full paragraph), but fails to disclose the type of adhesive.  Fulford teaches a tip affixed to a catheter, wherein the tip is affixed to the catheter with adhesive that is curable using ultraviolet radiation (col. 4, lines 43-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Osada to include a UV curable adhesive as taught by Fulford because Fulford teaches that this is a suitable adhesive for the purpose of securely attaching a tip to a distal end of a catheter.

Claims 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Quinn as applied to claim 1 above, and further in view of Dickerson et al (WO 95/33509).
Claims 4 and 11 differ from Andersen in calling for the catheter tip to comprise crush tabs extending from the inner surface and configured to prevent removal of the catheter tip from the distal end of the catheter shaft.  Dickerson teaches a catheter tip connected to the distal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783